Exhibit 10.1

AMENDMENT NO. 4 TO LOAN AGREEMENT AND CONSENT

This Amendment No. 4 to Loan Agreement and Consent dated and effective as of
October 22, 2018 (this “Amendment”) is made by and among Edgewater Technology,
Inc., a Delaware corporation (“Edgewater”), having an address of 200 Harvard
Mill Square, Suite 320, Wakefield, Massachusetts 01880, and its Subsidiaries now
or hereafter listed in Schedule 1 hereto (with Edgewater, collectively, the
“Borrower”) and Citizens Bank, N.A., formerly known as RBS Citizens, N.A. a
national banking association with an address at 28 State Street, Boston,
Massachusetts 02109 (the “Lender”). All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement (as defined below).

RECITALS

The Borrower is indebted to Lender pursuant to a certain Loan Agreement dated as
of September 23, 2013 by and among Lender and Borrower, as amended by Amendment
No. 1 to Loan Agreement and Joinder dated December 21, 2015, by Amendment No. 2
to Loan Agreement and Waiver dated March 16, 2018 and by Amendment No. 3 to Loan
Agreement and Waiver dated May 10, 2018 (as amended, the “Loan Agreement”). The
indebtedness described in the Loan Agreement has been further evidenced by an
Amended and Restated Revolving Note dated as of December 21, 2015 in the
principal amount of up to $15,000,000.00 (the “Revolving Note”).

Edgewater Technology-Branchbird, Inc. and Edgewater Technology-M2, Inc., prior
Subsidiaries of Edgewater that were included within the Borrower definition, are
no longer in existence as such entities were merged into Edgewater
Technology-Ranzal, LLC effective December 31, 2017.

The Borrower has advised the Lender that Edgewater has entered into an
Arrangement Agreement dated as of March 15, 2018, as amended by Amendment No. 1
thereto dated as of September 10, 2018 and as amended by Amendment No. 2 thereto
dated as of October 17, 2018 (such agreement, as so amended and as it may be
hereafter further amended in accordance with its terms, the “Arrangement
Agreement”) with Alithya Group Inc., a Quebec corporation (“Alithya”), and
Alithya Group inc. (f/k/a 9374-8572 Quebec Inc.) (“New Alithya”) pursuant to
which, subject to the terms and conditions thereof, New Alithya will acquire all
of the issued and outstanding capital stock of each of Alithya and Edgewater.
The Borrower has requested that the Lender consent to the proposed change in
control of the Borrower.

The Borrower has further requested that the Lender agree to temporarily amend
the Borrowing Base to permit advances against cash on deposit with the Lender
under the Revolving Loan Commitment.

The Lender and the Borrower have agreed to modify certain other provisions of
the Loan Agreement.

 

 

 

AMENDMENT NO.4 AND CONSENT

   1



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing, of the undertakings of the parties hereunder
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, Borrower and Lender agree as follows:

A. Amendments to Loan Agreement.

1. The definition of the term Borrowing Base contained in Section 1 of the Loan
Agreement is hereby deleted in its entirety and is replaced by the following
definition:

““Borrowing Base” means, at any time, the greater of (a) $12,000,000.00 or
(b) eighty percent (80.0%) of the aggregate unpaid face amount of the Borrower’s
Eligible Receivables at such time. If the Lender determines in its reasonable
discretion that a change of circumstances has occurred with respect to any
Eligible Receivables from those circumstances in existence on or prior to the
date hereof, the Lender may adjust the percentage set forth above upon written
notice to the Borrower in accordance with the Lender’s then applicable lending
policies. Also, the Borrowing Base formula set forth above is intended solely
for monitoring purposes. The making of Revolving Advances by the Lender to the
Borrower in excess of the above described Borrowing Base formula is for the
benefit of the Borrower and does not affect the Obligations of the Borrower
hereunder; and all such Revolving Advances constitute Obligations of the
Borrower which must be repaid by the Borrower in accordance with the terms of
this Agreement and the Note.”

2. The definition of the term “Cash Collateral” contained in Section 1 of the
Loan Agreement is hereby deleted and replaced with the following new definition
for such term:

““Cash Collateral” means a cash deposit in a segregated deposit account with the
Lender (or in the Borrower’s operating account with the Lender and subject to a
deposit block) in the amount of $5,000,000.00 as of October 22, 2018, which
shall be increased to up to $12,000,000.00 by the aggregate amount of any and
all Revolving Advances requested by the Borrower after October 22, 2018.”

3. The Borrower hereby pledges, assigns and grants a security interest to the
Lender in all of the Borrower’s present and future right, title and interest in
and to the Cash Collateral and in all dividends and interest with respect
thereto, all substitutions, renewals and replacements therefor, and all products
and proceeds thereof and in all books, records, and paper relating to all of the
foregoing. The pledge and security interest hereby granted in the Cash
Collateral is granted by the Borrower to the Lender as security for all
Obligations.

4. As a condition to any Revolving Advance request by the Borrower after
October 22, 2018, the Borrower shall simultaneously increase the Cash Collateral
to up to $12,000,000.00, which Cash Collateral shall be equal to the sum of
(i) the $5,000,000.00 of Cash Collateral as of October 22, 2018, and (ii) the
aggregate amount of any and all Revolving Advances requested by the Borrower
after October 22, 2018. The Borrower and the Lender agree that the Aggregate

 

 

 

AMENDMENT NO.4 AND CONSENT

   2



--------------------------------------------------------------------------------

Revolving Advances shall at all times be secured on a dollar for dollar basis by
the Cash Collateral. The Borrower directs the Lender to immediately deposit all
proceeds of any Revolving Advance made after October 22, 2018 into the blocked
deposit account and acknowledges that the Lender shall block as Cash Collateral
the sum of up to $12,000,000.00 of funds in such account

5. The Lender agrees that upon full and final payment of all of the Borrower’s
Obligations to the Lender with no obligation or agreement by the Lender to
extend further credit to the Borrower, the Lender shall cancel all promissory
notes and release all of its security interests in the Collateral, including
without limitation thereof, its security interest in the Cash Collateral and
shall promptly release the Cash Collateral to Borrower as Borrower may direct.

B. Consent.

1. The Borrower has requested the Lender’s consent to the acquisition of all of
the capital stock of the Borrower by New Alithya on the terms and conditions set
forth in the Arrangement Agreement. Pursuant to Section 6(b) of the Loan
Agreement, no change of ownership of 40.0% or more of the capital stock of the
Borrower may occur without the prior written consent of the Lender. The Lender
hereby consents to the acquisition by New Alithya of all of the issued and
outstanding capital stock of the Borrower on the terms and conditions set forth
in the Arrangement Agreement, as described in the copy of the Arrangement
Agreement previously delivered by the Borrower to the Lender.

2. The consent provided by the Lender in Section 1 above is a one-time consent
to the particular acquisition of capital stock of the Borrower by New Alithya.
The Lender’s granting of such consent shall not be deemed to constitute a course
of conduct or dealing or to indicate that the Lender will be willing to consent
to any other deviation from the terms and conditions set forth in the Loan
Agreement and the other Loan Documents at any other time. The Lender reserves
the right to require strict compliance by the Borrower with each and every term
and condition set forth in the Loan Documents.

C. Miscellaneous.

1. Conditions of Effectiveness. This Amendment shall become effective when, and
only when, Lender shall have received: (a) a counterpart of this Amendment
executed by each Borrower, (b) payment by the Borrower to the Lender of an
amendment fee in the amount of $5,000.00 which the Borrower directs the Lender
to charge to the Borrower’s operating account with the Lender, (c) payment by
the Borrower of all of the Lender’s other costs and expenses in connection with
this Amendment, including without limitation thereof the reasonable costs and
expenses of Lender’s attorneys, and (d) such other documents, instruments and
agreements as Lender may reasonably request, including without limitation
thereof, secretary’s certificates from each Borrower evidencing authorization of
such Borrower to enter into this Amendment with the Lender.

 

 

 

AMENDMENT NO.4 AND CONSENT

   3



--------------------------------------------------------------------------------

2. No Other Changes. Except for the specific amendments contained herein, no
other changes are hereby made to the Loan Agreement, and each Borrower reaffirms
its obligations under the Loan Documents (as amended hereby) in their entirety.
This Amendment is not intended to extinguish or affect any of the debt evidenced
by the Notes or to otherwise modify any of the obligations under any of the Loan
Documents, except as amended hereby.

3. Representations, Warranties and Releases. Each Borrower hereby represents and
warrants as follows, giving effect to the within consent: (a) the
representations and warranties contained in Section 3 of the Loan Agreement are
true, correct and complete in all material respects on and as of the date hereof
as though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); (b) no Default or Event of Default as described in the
Loan Agreement has occurred and is continuing or would result from the signing
of this Amendment or the transactions contemplated hereby; and (c) there has
been no material adverse change in the condition of Borrower or the ability of
Borrower to perform its respective Obligations as amended hereby since the date
of the last financial statements furnished to Lender. Each Borrower further:
(i) acknowledges and agrees that the Lender has performed all of its obligations
under the Loan Documents through the date hereof (ii) acknowledges and agrees
that the Borrower has no defense to the full and timely payment and performance
of its Obligations under the Loan Documents and (iii) waives any and all
defenses, setoffs and counterclaims, if any, against Lender arising out of or
related to the Loan Documents or any actions taken by Lender to the date of the
execution of this Amendment in connection therewith. Each Borrower hereby
releases, remise and discharges the Lender and all past, present and future
officers, directors, stockholders, subsidiaries, affiliates, participants,
successors and assigns of the Lender from any and all claims, demands and causes
of action of any kind, whether known or unknown, arising out of or related to
the Loan Documents up to the date of this Amendment.

4. Reference to and Effect on the Loan Agreement. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Loan Agreement as amended hereby. Except as specifically
amended above, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Lender under the Loan Agreement, nor
constitute a waiver of any provision of the Loan Agreement.

5. Costs, Expenses and Taxes. Borrower agrees to pay on demand all reasonable
costs and expenses of Lender in connection with the preparation, execution and
delivery of this Amendment and any other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Lender with respect thereto and with
respect to advising Lender as to its rights and responsibilities hereunder and
thereunder.

6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

 

 

 

AMENDMENT NO.4 AND CONSENT

   4



--------------------------------------------------------------------------------

7. WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY KIND OR NATURE RELATED
DIRECTLY OR INDIRECTLY TO (a) THIS AMENDMENT, (b) THE TRANSACTIONS AND
OBLIGATIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS, OR (c) ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN), OR ACTIONS
OF LENDER OR BORROWER. THE WAIVER MADE HEREUNDER IS MADE KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY FOR SUBSTANTIAL CONSIDERATION AND AS AN INDUCEMENT FOR LENDER
TO ENTER INTO THIS AMENDMENT.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts.

 

 

 

AMENDMENT NO.4 AND CONSENT

   5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 4 to Loan Agreement and Consent has been
executed and delivered under seal as of October 22, 2018.

 

    BORROWER:     Edgewater Technology, Inc.

/s/ Kristin Zaepfel

    By:  

Paul McNeice

Witness     Name: Paul McNeice     Title: Interim CFO     Edgewater Technology
(Delaware), Inc.

/s/ Kristin Zaepfel

    By:  

/s/ Paul McNeice

Witness     Name: Paul McNeice     Title: Interim CFO     Edgewater
Technology-Ranzal, LLC

/s/ Kristin Zaepfel

    By:  

/s/ Paul McNeice

Witness     Name: Paul McNeice     Title: Interim CFO     Fullscope, Inc.

/s/ Kristin Zaepfel

    By:  

/s/ Paul McNeice

Witness     Name: Paul McNeice     Title: Interim CFO     Edgewater
Technology-Zero2Ten, Inc.

/s/ Kristin Zaepfel

   

By: /s/ Paul McNeice

Witness     Name: Paul McNeice     Title: Interim CFO

 

 

 

AMENDMENT NO.4 AND CONSENT

   6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 4 to Loan Agreement and Consent has been
executed and delivered under seal as of October 22, 2018.

 

    LENDER     Citizens Bank, N.A.

/s/ Florence Reyes

    By:  

/s/ Brendan Roche

Witness     Name: Brendan Roche     Title: Senior Vice President

 

 

 

AMENDMENT NO.4 AND CONSENT

   7



--------------------------------------------------------------------------------

Schedule 1

Schedule of Borrowers

 

Borrower

  

Address

  

Federal Id No.

Edgewater Technology, Inc.   

200 Harvard Mill Square, Suite 320

Wakefield, MA 01880

   Edgewater Technology (Delaware), Inc.   

200 Harvard Mill Square, Suite 320

Wakefield, MA 01880

   Edgewater Technology-Ranzal, LLC   

200 Harvard Mill Square, Suite 320

Wakefield, MA 01880

   Fullscope, Inc.   

200 Harvard Mill Square, Suite 320

Wakefield, MA 01880

   Edgewater Technology-Zero2Ten, Inc.   

200 Harvard Mill Square, Suite 320

Wakefield, MA 01880

  

Edgewater Solutions Canada, Inc.

(subsidiary; not a borrower)

  

200 Harvard Mill Square, Suite 320

Wakefield, MA 01880

  

N/A

(Foreign Corporation)

 

 

 

AMENDMENT NO.4 AND CONSENT

   8